[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 202 
Upon the face of this complaint, it appears that more than three years had elapsed after the plaintiff sustained his injuries and before he presented a claim for damages to the defendant; but the majority of the learned justices of the Appellate Division were of the opinion that the defendant had waived compliance with a provision of its charter, which would have barred the action. The charter of the defendant provided that "all claims for damages founded upon alleged negligence of the city shall be presented to the common council, in writing, within thirty days after the occurrence causing such damages;" that the notice shall state the time, place, cause, nature and extent of the damages and shall be verified; that "the omission to present any claim in the manner, or within the time, in this section provided shall be a bar to an action against the city therefor" and that no action, or proceeding, to recover any claim against the city shall be brought until the expiration of forty days after the claim shall have been presented before the common council for audit.
Very correctly, the opinion of the court below disposed of the plaintiff's contention that the provision of the charter with respect to the time for presentation of a claim was a statute of limitation, the running of which, within the provisions of the Code of Civil Procedure, (Sec. 396), would be suspended during infancy. It was nothing of the kind; for, as it was observed, the requirement does not relate to the commencement of an action. The statute requires the presentation of a claim to be made within thirty days of the occurrence causing the damage and it bars an action against *Page 203 
the city in the case of an omission to do so. The provision, therefore, became an essential part of a complainant's cause of action and compliance with its requirement was a fact to be alleged and proved, like any other condition precedent to the existence of an obligation. (Reining v. City of Buffalo,102 N.Y. 308; Curry v. City of Buffalo, 135 ib. 366; MacMullen
v. City of Middletown, 187 ib. 37.) Municipal liability for injuries is a matter that is within the control of the legislature and when it is enacted what that liability shall be, and the conditions upon which it may be enforced are prescribed, the statutory provisions are controlling upon the subject. To require the presentation of a claim within a specified time is quite a reasonable provision; inasmuch as thereby the municipality is afforded a measure of protection against stale claims, or the possible connivance of corrupt officials. It permitted an investigation into the occurrence to be had at a time when the evidence relating to it might more readily be collected. The provision is not so rigid as to be beyond a construction, which admits of a substantial compliance with its requirement, or of an excuse for delay in performance, when caused by the inability of the injured person to comply. (Walden v. City of Jamestown, 178 N.Y. 213.) In this complaint, however, not only is there no allegation of compliance, but no excuse for the failure to present a claim is alleged. The plaintiff was eighteen years of age and, so far as the complaint shows, presumably, was able to cause a claim to be filed, and the statute makes no exception as to persons. The question is not as to the effect of the plaintiff's infancy upon the running of the Statute of Limitations; it is, simply, as to the effect upon his cause of action of a failure to present a claim for damages to the city within thirty days after the receipt of the injuries, as the charter required. The question was well discussed below and I think it needs no further discussion here.
I am not able, however, to agree in the view that the failure of the plaintiff to comply with the requirement of the charter has been waived by the defendant. I am not without doubt upon the question whether a statutory provision of this *Page 204 
kind can be waived by the municipal authorities. The liability of the municipality is provided for by a statute and is rested upon the performance of a certain condition. It is declared that an omission to comply with the provision "shall be a bar to an action against the city." If compliance may be waived, it would tend considerably to lessen the protection intended to be accorded to the city; but, without deciding that question, and if we shall assume that it was within the power of the municipal authorities to waive the failure of the plaintiff to present his claim within the time prescribed by the statute, still I find the difficulty in the plaintiff's case to be that the complaint neither expressly alleges a waiver, nor facts, which, taken together, constitute a waiver, on the part of the defendant. It is a familiar rule of law that the omission of an averment of performance of a condition precedent, or of an excuse for the non-performance, is fatal on demurrer. (See 1 Chitty on Pleading, *321, *327; Oakley v. Morton, 11 N.Y. 25; Weeks v.O'Brien, 141 ib. 199.) That performance of the condition precedent, imposed by the statute upon a complainant intending to bring an action against the defendant, could not be pleaded, when this action was commenced, is evident; but, in such a case, it was obligatory, either, to plead a waiver, or to allege facts which would constitute a waiver, of performance. As already observed, there is no exception made in the statute as to persons under the disability of infancy and no fact alleged permits an inference that the plaintiff could not have complied with the requirement. The fact that the mayor called upon the plaintiff, while in the hospital, and sympathized with him, or that the bill for hospital services was paid by the city, does not, even remotely, show a waiver of the requirement that any claim for damages against the city should be presented, as provided for in the statute. Neither do the facts, that he was "subpœnaed by a member of the defendant's police force to appear before certain officers of the city," that he did so and that he was examined by the city attorney, constitute a waiver. The allegations in this respect are somewhat vague; *Page 205 
but, allowing all force to them, what more do they amount to than that the city attorney, after the plaintiff filed his claim, performed a duty with which he was charged by the statute? Section 489 of the charter provides that "it shall be the duty of the corporation counsel — (in which name the office of the city attorney was continued by the amendment of the charter, in 1904) — to cause all claims for personal injuries or damages to property to be thoroughly investigated and he shall advise the proper committee of the common council in respect thereto." In examining the plaintiff, therefore, the corporation counsel simply discharged this duty. It was not for him to say that he might omit to discharge the duty enjoined by the statute upon the incumbent of the office, which he filled; any more than it was possible for him to bind the municipality by his opinion upon the claim. He might, at the most, advise the common council upon the facts. He was not an executive officer; he was, only, the law adviser, or counsel, of the municipal corporation. Even what he advised the common council is not alleged. That municipal body, alone, could waive the plaintiff's failure to present his claim within the time fixed by the statute, (always assuming that it had the power to do so), and it is not alleged that it took any action whatever. With a pleading neither alleging compliance, substantial, or otherwise, with the requirement of the statute, nor alleging a waiver, or any facts excusing the plaintiff from performance, the defendant's demurrer, in my opinion, was properly sustained at the Special Term.
I advise that the question certified to this court should be answered in the negative; that the order appealed from should be reversed and that the judgment of the Special Term should be affirmed, with costs in all the courts; but without prejudice to the plaintiff's rights to apply for leave to amend his pleading, as he may be advised.
CULLEN, Ch. J., WERNER and CHASE, JJ., concur; O'BRIEN and VANN, JJ., dissent; WILLARD BARTLETT, J., not voting.
Ordered accordingly. *Page 206